DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US patent application 2018/0365585 [herein “Smith”], and further in view of Cheng, et al. Quantum Switching and Quantum Merge Sorting. IEEE Transactions on Circuits and Systems 53:2, 2006, pp. 316-325 [herein “Cheng”].
Claim 1 recites “A method comprising: receiving, by a quantum file manager executing on at least one processor device, a request to concatenate a first quantum file comprising a first plurality of qubits and a second quantum file comprising a second plurality of qubits; and”.
Smith teaches a hybrid quantum/classical computing environment [0018]. A gateway module receives user requests for access to quantum computing resources [0041]. User request is individualized based on user permissions, such as permission to access a particular sized qubit array (i.e., plurality of qubits) [0058].

Smith does not disclose this limitation; however, Cheng teaches quantum switching, as an optimization to quantum wiring, to allow each input quantum data (i.e., qubit) to be permuted to its corresponding destination port in parallel dynamically (Cheng: sec. I, para. 5). The reverse operation takes two sorted quantum sequences (i.e., plurality of qubits) as input and transforms them into one quantum bitonic sequence (i.e., third plurality of qubits) by a bitonic sorter (Cheng: sec. III.A, para. 2). In particular, when the first sequence is in ascending order and the second sequence is in descending order, then the third sequence is identical to the first sequence followed (i.e., concatenated) with the second sequence.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Cheng. One having ordinary skill in the art would have found motivation to incorporate Cheng’s concatenation of sequences of qubits in Smith’s hybrid quantum/classical system.
		Claims 10 and 19 are analogous to claim 1, and are similarly rejected.

Claim 8 recites “The method of claim 1, further comprising determining that the first plurality of qubits and the second plurality of qubits are in an entanglement state of not entangled; wherein concatenating the first quantum file and the second quantum file into the concatenated quantum file is responsive to determining that the first plurality of qubits and the second plurality of qubits are in an entanglement state of not entangled.”
Smith can execute quantum logic to allow large-scale entanglement within the quantum system. Information can be read out from the composite quantum system (i.e., plurality of qubits) by measuring (i.e., determining) the quantum states of the qubits [0021], such as "not entangled".
Claim 17 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The method of claim 1, further comprising obtaining exclusive access to the first plurality of qubits and the second plurality of qubits.”
Smith individualizes each user request based on user permissions, such as permission to access a particular sized qubit array (i.e., plurality of qubits) [0058].
Claims 18 and 20 are analogous to claim 9, and are similarly rejected.

Claims 2-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1 and 10 above respectively, in view of Cheng, and further in view of Whitehouse. Data deduplication methods: Block-level versus byte-level dedupe. https://searchdatabackup.techtarget.com/tip/, 2008, pp. 1-3 [herein “Whitehouse.
Claim 2 recites “The method of claim 1, wherein: the first quantum file is the concatenated quantum file; the third plurality of qubits is the union of the first plurality of qubits and the second plurality of qubits; and concatenating the first quantum file and the second quantum file into the concatenated quantum file comprises: accessing a first quantum file registry record corresponding to the first quantum file, the first quantum file registry record identifying the first plurality of qubits and a location of each qubit of the first plurality of qubits; updating the first quantum file registry record to further identify the second plurality of qubits and a location of each qubit of the second plurality of qubits; and deleting a second quantum file registry record corresponding to the second quantum file.”
Smith teaches claim 1, where server in a hybrid quantum/classical computing environment can execute programs using QPUs or other types of computing resources, such as classical CPUs [0018].
Smith does not disclose this claim; however, Whitehouse segments data streams (i.e., files) into blocks (i.e., qubits), each identified by a digital signature. Unique blocks are stored and indexed, while a file consisting of a list of blocks is represented as a list (i.e., registry record) of pointers (i.e., locations) to indexed blocks, to facilitate access (Whitehouse: pp. 1/3). To concatenate two files is simply to concatenate the two associated lists of pointers.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Whitehouse. One having ordinary skill in the art would have found motivation to utilize Whitehouse in the hybrid system of Smith to capture metadata of a file of qubits as a list of qubit locations, together with operations to update and delete metadata when the corresponding files of qubits change.
Claim 11 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The method of claim 1, wherein: the first quantum file is the concatenated quantum file; the third plurality of qubits is the union of the first plurality of qubits and a fourth plurality of qubits; and concatenating the first quantum file and the second quantum file into the concatenated quantum file comprises: allocating the fourth plurality of qubits, wherein the fourth plurality of qubits comprises a same number of qubits as the second plurality of qubits; copying a value of each qubit of the second plurality of qubits into a corresponding qubit of the fourth plurality of qubits;”
Smith teaches claim 1, where server allocates quantum computing resources such as QPU [0018]. All or part of the quantum processor cell functions as quantum memory (i.e., fourth plurality of qubits), including a quantum circuit system such as qubit devices [0025].
Smith does not disclose the limitation on concatenation; however, Cheng teaches quantum wiring that transports quantum data (i.e., qubit) from one location to another, an example of which is quantum repeater (i.e., copier) (Cheng: sec. I, para. 3). In particular, copying the second plurality of qubits to the fourth amounts to quantum repeating each qubit from the source to the corresponding qubit in the destination.
Smith with Cheng. One having ordinary skill in the art would have found motivation to incorporate Cheng’s concatenation of sequences of qubits in Smith’s hybrid quantum/classical system.
Claim 3 further recites “accessing a first quantum file registry record corresponding to the first quantum file, the first quantum file registry record identifying the first plurality of qubits and a location of each qubit of the first plurality of qubits; and updating the first quantum file registry record corresponding to the first quantum file to further identify the fourth plurality of qubits and a location of each qubit of the fourth plurality of qubits.”
Smith teaches claim 1, where server in a hybrid quantum/classical computing environment can execute programs using QPUs or other types of computing resources, such as classical CPUs [0018].
Smith does not disclose this limitation; however, Whitehouse segments data streams (i.e., files) into blocks (i.e., qubits), each identified by a digital signature. Unique blocks are stored and indexed, while a file consisting of a list of blocks is represented as a list (i.e., registry record) of pointers (i.e., locations) to indexed blocks, to facilitate access (Whitehouse: pp. 1/3). To concatenate two files is simply to concatenate the two associated lists of pointers.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Whitehouse. One having ordinary skill in the art would have found motivation to utilize the classical method of Whitehouse in the hybrid system of Smith to capture metadata of a file of qubits as a list of qubit locations, together with operations to update metadata when the corresponding files of qubits change.
		Claim 12 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method of claim 3, further comprising determining, by the quantum file manager, that the fourth plurality of qubits is available for allocation.”
Smith teaches claim 3, where server allocates quantum computing resources such as QPU [0018]. All or part of the quantum processor cell functions as quantum memory (i.e., fourth plurality of qubits), including a quantum circuit system such as qubit devices [0025].
		Claim 13 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method of claim 1, wherein concatenating the first quantum file and the second quantum file into the concatenated quantum file comprises: allocating the third plurality of qubits, wherein the third plurality of qubits comprises a same number of qubits as the union of the first plurality of qubits and the second plurality of qubits; copying a value of each qubit of both the first plurality of qubits and the second plurality of qubits into a corresponding qubit of the third plurality of qubits; and”.
Smith teaches claim 1, where server allocates quantum computing resources such as QPU [0018]. All or part of the quantum processor cell functions as quantum memory (i.e., third plurality of qubits), including a quantum circuit system such as qubit devices [0025].
Smith does not disclose the limitation on concatenation; however, Cheng teaches quantum wiring that transports quantum data (i.e., qubit) from one location to another, an example of which is quantum repeater (i.e., copier) (Cheng: sec. I, para. 3). In particular, copying the first plurality of qubits followed by the second to the third amounts to quantum repeating each qubit from the source to the corresponding qubit in the destination.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Cheng. One having ordinary skill in the art would have found motivation to incorporate Cheng’s concatenation of sequences of qubits in Smith’s hybrid quantum/classical system.
	Claim 5 further recites “generating a concatenated quantum file registry record corresponding to the concatenated quantum file, the concatenated quantum file registry record identifying the third plurality of qubits and a location of each qubit of the third plurality of qubits.”
Smith teaches claim 1, where server in a hybrid quantum/classical computing environment can execute programs using QPUs or other types of computing resources, such as classical CPUs [0018].
Smith does not disclose this limitation; however, Whitehouse segments data streams (i.e., files) into blocks (i.e., qubits), each identified by a digital signature. Unique blocks are stored and indexed, while a file consisting of a list of blocks is represented as a list (i.e., registry record) of pointers (i.e., locations) to indexed blocks, to facilitate access (Whitehouse: pp. 1/3). To concatenate two files is simply to concatenate the two associated lists of pointers.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Whitehouse. One having ordinary skill in the art would have found motivation to utilize the classical method of Whitehouse in the hybrid system of Smith to capture metadata of a file of qubits as a list of qubit locations.
	Claim 14 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 5, further comprising: deleting a first quantum file registry record corresponding to the first quantum file; and deleting a second quantum file registry record corresponding to the second quantum file.”
Smith teaches claim 5, where server in a hybrid quantum/classical computing environment can execute programs using QPUs or other types of computing resources, such as classical CPUs [0018].
Smith does not disclose this claim; however, Whitehouse segments data streams (i.e., files) into blocks (i.e., qubits), each identified by a digital signature. Unique blocks are stored and indexed, while a file consisting of a list of blocks is represented as a list (i.e., registry record) of pointers (i.e., locations) to indexed blocks, to facilitate access (Whitehouse: pp. 1/3). To delete a file is simply to delete the associated list of pointers.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Whitehouse. One having ordinary skill in the art would have found motivation to utilize the classical method of Whitehouse in the hybrid system of Smith to capture metadata of a file of qubits as a list of qubit locations.
	Claim 15 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The method of claim 5, further comprising determining, by the quantum file manager, that the third plurality of qubits is available for allocation.”
Smith teaches claim 5, where server allocates quantum computing resources such as QPU [0018]. All or part of the quantum processor cell functions as quantum memory (i.e., third plurality of qubits), including a quantum circuit system such as qubit devices [0025].
	Claim 16 is analogous to claim 7, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Griffin et al. US patent application 2020/0201655 teaches a quantum task manager that determines the status of a qubit to be superposition or entanglement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163